  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 1 of 10 PageID #:3032




                IN THE UNITED STATE DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 In re: LION AIR FLIGHT JT 610        )
 CRASH                                )      Lead Case: 1:18-CV-07686
                                      )
                                      )      Honorable Thomas M. Durkin
                                      )
                                      )      This filing applies to: 19-CV-797
                                      )
                                      )
                                      )
                                      )


MOTION TO REMOVE VINI WULANDARI AS CO-ADMINISTRATOR AND TO
CONFIRM FAHRIDA KURNIAWATI’S TERMINATION OF GARDINER KOCH
            WEISBERG & WRONA AS HER ATTORNEYS
      Fahrida Kurniawati, as special administrator of the Estate of Harvino,

deceased, through her attorneys Lessmeister & Samad PLLC, move this

Honorable Court pursuant to 735 ILCS 5/2-1008 to remove Vini Wulandari as

Co-Administrator and to confirm her termination of Gardiner Koch Weisberg &

Wrona as her attorneys, respectfully states as follows:


                COUNSEL FULFILLED THEIR OBLIGATIONS

             TO FAHRIDA KURNIAWATI AND HER INTERESTS


      1.    The new mediation date, by agreement of Boeing and Fahrida

Kurniawati’s Attorneys has been set for January 6, 2020. On November 21, 2019

at the next status date this information was going to be reported to the Court by

agreement of Boeing and Ms. Kurniawati’s counsel.

      2.    Fahrida Kurniawati traveled from Indonesia and was present at the

Mediation on November 14, 2019. Vini Wulandari was not. There is no breach of


                                  Page 1 of 10
  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 2 of 10 PageID #:3033




any fiduciary duty. Indeed, Lessmeister & Samad, PLLC, had a fiduciary

obligation to carry out the desires of Ms. Kurniawati. Ms. Kurniawati no longer

desired Mr. Gardiner as her counsel and had no desire to be in the same room

with him. Ms. Kurniawati has the right to the counsel of her choice.

      3.      To allow Mr. Gardiner to participate in the negotiations would allow

Mr. Gardiner to remain as de facto counsel for Ms. Kurniawati by negotiating on

her behalf.

      4.      We made all efforts to resolve this issue regarding Mr. Gardiner prior

to the mediation but the Honorable Judge Flannery held he had no jurisdiction

over the case any longer. Exhibit 1, Tr. 19-20.

      5.      Counsel for Vini Wulandari admitted that Ms. Kurniawati no longer

wanted her sister-in-law, Vini, involved:

      THE COURT: And now they're having a difference –

      MR. GARDINER: But their differences, I don't believe –

      THE COURT: That was a question.

      MR. GARDINER: I'm sorry. Go ahead.

      THE COURT: But now they're having a difference of opinion; is that
      correct?

      MR. GARDINER: They're having, I would say, maybe personal differences,
      but no differences relating to the best interest of the children.

      THE COURT: Well, they both want to make a recovery?

      MR. GARDINER: Yes.

      THE COURT: I agree with that.

      MR. GARDINER: Yes.


                                    Page 2 of 10
    Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 3 of 10 PageID #:3034




        THE COURT: But the wife does not agree that she wants to -- the sister
        involved anymore, correct?

        MR. GARDINER: She does not want the sister involved.

        Exhibit 1, Tr. 16, ln. 3-24.

        6.    Vini Wulandari’s motion filed on November 14, 2019 is proof of that

she no longer is needed in this matter. Ms. Kurniawati no longer wants her as

Co-Administrator. With Ms. Kurniawati having sole custody of her children she

is in the best and only position to look out for herself and the best interests of

her children.   1


        MS. KURNIAWATI IS THE CUSTODIAN OF HER CHILDREN AND ONLY

        THE FOUR OF INHERIT UNDER ISLAMIC AND INDONESION LAW. TO

        ALLOW       WULANDARI        TO     REMAIN       WOULD       CIRCUMVENT          THE

        INDONESIAN COURT DECREES.

        7.    As we stated on Halloween before this Honorable Court, we repeat:

Fahrida Kurniawati is the surviving spouse of the decedent Harvino, Harvino’s

next of Kin, and an heir to the Estate of Harvino under Islamic Law and

Indonesian law. Exhibit 2, Tr. 3. Only Ms. Kurniawati and her children inherit

under both Islamic law and Indonesian law. This is admitted by Vini Wulandari

and her counsel. This is confirmed by the Indonesian decree. Exhibit 3, attached

hereto and incorporated herein.




1We take exception to Mr. Gardiner and his firm’s version of what occurred at the confidential
mediation.

                                        Page 3 of 10
  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 4 of 10 PageID #:3035




      8.      Ms. Kurniawati is the sole custodian of her three children. The

Indonesian Religious Court decree appointing Fahrida Kurniawati as Guardian

over her children is attached hereto and incorporated herein as Exhibit 4.

      9.      Ms. Kurniawati is the legal guardian of her three (3) children, the

heirs of Harvino deceased, identified as follows:

           a. Khansa Davina Zhafirah, daughter, born June 7, 2010;

           b. Rafa Yusuf Aqilah, son, born March 19, 2012;

           c. Kahlifi Ahza Zikri, son, born February 11, 2017.


           Exhibit 4.


      10.     Vini Wulandari is only the decedent’s sister. To allow Vini Wulandari

to remain as Co-Administrator would override and void the Guardianship that

was done and is in place.

      11.     Fahrida Kurniawati petitions this Honorable Court to terminate Vini

Wulandari as co-administrator pursuant to 735 ILCS 5/2-1008. 735 ILCS 5/2-

1008 provides that upon Motion “an order may be entered that the proper parties

be substituted or added, and that the cause or proceeding be carried on with the

remaining parties and new parties, with or without a change in the title of the

cause.”

      12.     Ms. Fahrida Kurniawati, has been appointed as an administrator

over her Husband’s estate and the guardian of her children, Harvino’s heirs. It

is needless to have two individuals collectively act as special administrator,

where Fahrida Kurniawati can act as administrator in the best interests of



                                   Page 4 of 10
  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 5 of 10 PageID #:3036




herself and her children. Vini Wulandari admits there is disharmony between

her and Ms. Kurniawati. This is a fact.

      13.    Co-Administrator      Wulandari’s     continued      appointment      is

meddlesome.

      14.    Vini Wulandari takes nothing from the Estate of Harvino under

Islamic Law. Under Islamic Law, any naturally born son, blocks and moots any

right to inheritance from Harvino’s paternal sister. Chapter 4, Section 11 of the

Holy Quran, Surat-l-Nisaa (The Women), which translated from Arabic to English

states:


      Allah instructs you concerning your children: for the male, what is equal
      to the share of two females. But if there are [only] daughters, two or more,
      for them is two thirds of one's estate. And if there is only one, for her is
      half. And for one's parents, to each one of them is a sixth of his estate if
      he left children. But if he had no children and the parents [alone] inherit
      from him, then for his mother is one third. And if he had brothers [or
      sisters], for his mother is a sixth, after any bequest he [may have] made or
      debt. Your parents or your children - you know not which of them are
      nearest to you in benefit. [These shares are] an obligation [imposed] by
      Allah. Indeed, Allah is ever Knowing and Wise.
      Noble Quran, Sahih International Translation,
      By Dr. Muhammad Taqi-ud-Din Al-Hilali
      Islamic University, Al-Madinah Al-Munawwarah
      15.    Vini Wulandari takes nothing from the Estate of Harvino under

Indonesian Law. Article 852-859 of the Indonesia Civil Code separates groups of

heirs into four (4) groups: 1) Child or offspring and wife or husband; 2) Parents

(father and mother) and sibling; 3) Grandfather and grandmother or other

ancestors in a straight line upward; 4) Relatives of sideline until the sixth degree.

      16.    Article 852 of the Indonesia Civil Code provides that: Wife or

husband, if they have child, has same share with child.

                                   Page 5 of 10
  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 6 of 10 PageID #:3037




      17.   The second group, parents and siblings, is governed by Article 854

of the Indonesian Civil Code. It provides that the second group can inherit, if

the first group (spouse and children) does not exist. Article 854.

      18.   Wulandari takes nothing, and has no interest in the Estate of

Harvino. This is admitted to by Wulandari. Document # 253, Par. 13. Yet,

Wulandari moves this Honorable Court to make her the only administrator of

Harvino’s estate and to remove Fahrida Kurniawati. Document # 253.

Wulandari is asking this Honorable Court to grant her decision making over

Fahrida Kurniawati and Kurniawati’s children. Absent from Wulandari’s Motion

is any Islamic authority, Indonesian authority, or precedent which would allow

Wulandari to have decision making authority over Kurniawati and Kurniawati’s

children; when Wulandari has no custodial rights over the children.

      19.   For Wulandari to suggest she is in a better position to make

decisions for Fahrida Kurniawati and Ms. Kurniawati’s children is contrary to

the Quran, Indonesian law, and Illinois law.

      20.   Wulandari claims that Ms. Kurniwati’s requesting of a new

mediation for this Honorable Court to resolve the termination of Gardiner Koch

Weisberg & Wrona and to adjudicate Wulandari’s removal as administrator

equates to a failure to participate in the mediation in good faith. This is contrary

to what occurred on November 14, 2019 at the scheduled mediation.

      21.   Ms. Kurniawati’s affidavit is attached hereto as Exhibit 5. Fahrida

Kurniawati, a resident of Indonesia, traveled in excess of 22 hours to participate

in person at the November 14, 2019 scheduled mediation.            Ms. Kurniwati’s

                                   Page 6 of 10
     Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 7 of 10 PageID #:3038




requested that she be placed in a room separate from the attorneys of Gardiner

Koch Weisberg & Wrona. Ms. Kurniawati requested a new mediation date, for

she was not comfortable with the attorneys of Gardiner Koch Weisberg & Wrona

participating in the mediation on her behalf or her children’s behalf. Boeing had

no objection to the continuance of the mediation to January, where other

mediations in this matter were going to be scheduled for that time.

         22.   Furthermore, potential ethical conflicts were raised by Gardiner

Koch Weisberg & Wrona’s continued participation in a global settlement for the

benefit of Fahrida Kurniawati and Ms. Kurniawati’s children, where Thomas G.

Gardiner, John R. Wrona, and Shannon V. Condon of Gardiner Koch Weisberg

& Wrona were discharged by Fahrida Kurniawati on October 18, 2019. Exhibit

6.

         23.   Rule 1.16(a)(3) of the Illinois Rules of Professional Conduct provides

that a lawyer shall withdraw from representations where the lawyer is

discharged. In writing, Ms. Kurniawati expressed to the attorneys of Gardiner

Koch Weisberg & Wrona not to “proceed any further in my case.” Exhibit 6. The

law says, “A client may discharge her attorney at any time, with or without

cause.” Albert Brooks Friedman, Ltd. v. Malevitis, 304 Ill. App. 3d 979, 980 (1st

Dist. 1999).

         24.    Mr. Gardiner admitted before this Honorable Court on October 31,

2019 that he and his firm were in fact terminated.


         The Court: Did she terminate him?
         Mr. Lessmeister: Yes.


                                     Page 7 of 10
  Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 8 of 10 PageID #:3039




      Mr. Gardiner: She did send a letter to me terminating me, Judge.

      Exhibit 2, P. 8, TR 15-17


      25.   Yet, Gardiner Koch Weisberg & Wrona continue to attempt to act as

de-facto attorneys for Ms. Kurniawati under the facade of the co-administrator

Wulandari. This is contrary to the desire of Fahrida Kurniawati, and her

discharge of that firm.

      26.   Ms. Kurniawati retained Lessmeister & Samad PLLC’s to represent

her in this case. Attorneys Jimmy A. Samad and Bilal Akram of Lessmeister &

Samad PLLC are Muslim. Ms. Kurniawati has expressed her comfort with

Lessmeister & Samad, and her gratitude for Lessmeister & Samad keeping her

informed about these proceedings and understanding of her religious practices.

See Exhibit 5.

      27.   Ms. Kurniawati is entitled to the lawyers of her choosing and to be

the Mother of her Children and to decide what is best for their family.


      WHEREFORE, Fahrida Kurniawati, as special administrator of the Estate

of Harvino, deceased, respectfully requests this Honorable Court grant her

Motion to Substitute Counsel and order any such further relief that is just and

proper.


                                     Respectfully submitted,
                                     s/James J. Lessmeister
                                     James J. Lessmeister
                                     Jimmy A. Samad
                                     Lessmeister & Samad PLLC
                                     105 W. Adams, Suite 2020
                                     Chicago, IL 60603

                                  Page 8 of 10
Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 9 of 10 PageID #:3040




                                   Office: 312-929-2630
                                   Cell: 312-351-4620




                                Page 9 of 10
 Case: 1:18-cv-07686 Document #: 255 Filed: 11/18/19 Page 10 of 10 PageID #:3041




                         CERTIFICATE OF SERVICE

       I hereby certify that the following counsel of record who are deemed to
have consented to electronic service are being served with a copy of Fahrida
Kurniawati’s Motion to Remove Vini Wulandari as Co-Administrator and to
Confirm her Termination of Gardiner Koch Weisberg & Wrona, to the person(s)
listed below on, November 18, 2019 at the address listed below.


Bates McIntyre Larson
Daniel T. Burley
Perkins Coie LLP
131 S. Dearborn, Ste 1700
Chicago, IL 60603
Blarson@perkinscoie.com
Dburley@perkindscoie.com

Thomas G. Gardiner
John R. Wrona
Shannon V. Condon
Gardiner Koch Weisberg & Wrona
53 W. Jackson Blvd. STE 950
Chicago, IL 60604
tgardiner@gkwwlaw.com
jwrona@gkwwlaw.com
scondon@gkwwlaw.com


                                     Respectfully submitted,
                                     s/James J. Lessmeister
                                     James J. Lessmeister
                                     Jimmy A. Samad
                                     Lessmeister & Samad PLLC
                                     105 W. Adams, Suite 2020
                                     Chicago, IL 60603
                                     Office: 312-929-2630
                                     Cell: 312-351-4620




                                 Page 10 of 10
